                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RHONDA SCHMIDT                    )                  CASE NO. 1:19-cv-1605
                                  )
          Plaintiff,              )                  JUDGE DAN AARON POLSTER
                                  )
     vs.                          )                  OPINION AND ORDER
                                  )
LINCOLN ELECTRIC COMPANY, et al., )
                                  )
          Defendant.              )


       This case is before the Court on the Report and Recommendation of Magistrate Judge

Jonathan D. Greenberg (AR&R@), Doc #: 13. The Magistrate Judge recommends that Plaintiff

Rhonda Schmidt’s motion for remand, Doc #: 8, be granted.

       Under the relevant statute:

               Within fourteen days after being served with a copy, any party may
               serve and file written objections to such proposed findings and
               recommendations as provided by rules of court. A judge of the
               court shall make a de novo determination of those portions of the
               report or specified proposed findings or recommendations to which
               objection is made.

28 U.S.C. ' 636(b)(1) (emphasis added). In this case, the R&R was issued on December 2, 2019.

It is now December 17, 2019, and Schmidt has yet to file any written objection to the R&R. The

failure to timely file written objections to an R&R constitutes a waiver of a de novo review by

the district court of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
       Despite the lack of objections, the Court has reviewed the Magistrate Judge=s thorough,

well-written R&R. This case involves an issue on which there is little guidance from the Sixth

Circuit – the definition of “other paper” under 28 U.S.C. § 1446(b)(3). To prevent the wasteful

expenditure of judicial and private resources, courts generally decide close questions on subject

matter jurisdiction in favor of remand. See Sanders v. Arctic Cat, Inc., Case No. 5:15-cv-2286,

2016 U.S. Dist. LEXIS 48363, at *2 (N.D. Ohio April 11, 2016) (quoting Coyne v. Am. Tobacco

Co., 183 F.3d 884, 496 (6th Cir. 1994)). Ultimately, the Court agrees with the reasoning of the

Magistrate Judge and the authorities upon which he relies that the email from Lincoln Electric’s

counsel does not constitute “other paper” under § 1446(b)(3) and so removal was not proper. The

Court also agrees with the Magistrate Judge’s finding that it need not reach the issue of bad faith

under the terms of § 1446(c)(1).

       Therefore, the Court ADOPTS the R&R, Doc #: 13. Accordingly, the Court hereby

GRANTS Schmidt’s motion for remand, Doc #: 8.

       IT IS SO ORDERED.

                                               /s/ Dan A. Polster    December 17, 2019
                                              Dan Aaron Polster
                                              United States District Judge




                                                 2
